Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 28 February 2022, with respect to the rejection(s) of claim(s) 1-9, 11, 12, 14-17, 19-22, and 24-28 have been fully considered. The arguments in view of Rock are persuasive in view of the amendments regarding the first and second threads as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pearce in view of Shirasaki.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second threads as claimed in claims 1 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 14-17, 19-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 5,749,111) in view of Shirasaki et al. (US 7,213,421), hereinafter referred to as Shirasaki.
Regarding Claim 1: Pearce discloses a mattress or mattress topper (see Col. 8, lines 34-40 of Pearce which teaches “the invented cushion may be used with many types of products, including…mattresses”), comprising: a cushioning element (205 of Pearce) comprising an elastomeric material forming a plurality of intersecting buckling walls defining a plurality of hollow columns (206 of Pearce, see the abstract which discusses the buckling properties), wherein the elastomeric material comprises an elastomeric polymer and a plasticizer (see Col. 20, lines 27-58 of Pearce which discuss the elastomeric material and Col. 21, lines 36-60 of Pearce which discuss the plasticizer used); and a ….fabric (optional cover 1707 of Pearce) fitted to and secured in place over the cushioning element while being freely laterally movable with respect to adjacent surfaces (see at least Figure 17 of Pearce showing a cover over the cushion element, and Col. 8, lines 42-49 of Pearce which states “The preferred cover is…preferably stretchable and elastic”). Since Pearce teaches that the cover is stretchable and elastic, the Examiner considers the cover to be capable of lateral movement with respect to the adjacent surfaces of the cushion since it would be possible to pull or stretch the fabric to move it laterally relative to the adjacent surfaces of the cushion.
Pearce does not disclose the knitted fabric comprising: a first layer of stretchable material; a second layer of stretchable material; and a stretchable fill material between the first layer of stretchable material and the second layer of stretchable material; wherein the first layer of stretchable material and the second layer of stretchable material are knitted together at laterally spaced apart locations to provide a unitary fabric, with thinner sections of the unitary fabric located at the laterally spaced apart locations and thicker sections located between adjacent thinner sections, knitting of the thinner sections encapsulating the stretchable fill material in the thicker sections, each thinner section comprising a location where a first thread of the first layer extends to the second layer to form at least a portion of the second layer and a where a second thread of the second layer extends to the first layer to form at least a portion of the first layer. 
However, Shirasaki teaches a knitted fabric for use in cushion products (see at least Col. 1, lines 7-11 of Shirasaki which teaches warp knit fabric used as cushion material having pressure resistance and compressive elasticity) comprising: a first layer of stretchable material (Front surface ground knit construction F as shown in at least Fig. 11 of Shirasaki); a second layer of stretchable material (back-surface ground knit construction B); and a stretchable fill material (via connection yarn A3 of Shirasaki forming a second layer of stretchable material) between the first layer of stretchable material and the second layer of stretchable material (see at least Figs. 1-3 of Shirasaki); wherein the first layer of stretchable material and the second layer of stretchable material are knitted together at laterally spaced apart locations to provide a unitary fabric (see Col. 7, lines 40-51 of Shirasaki which discusses the formation of open section 6 by using insertion yarns), with thinner sections of the unitary fabric located at the laterally spaced apart locations and thicker sections located between adjacent thinner sections (see at least Fig. 1 of Shirasaki), knitting of the thinner sections encapsulating the stretchable fill material in the thicker sections (see at least Fig. 1 of Shirasaki), each thinner section comprising a location where a first thread of the first layer extends to the second layer to form at least a portion of the second layer and a where a second thread of the second layer extends to the first layer to form at least a portion of the first layer (see Col. 7, lines 40-51 of Shirasaki which discusses the formation of open section 6 by using insertion yarns).
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize the material of Shirasaki in the invention of Pearce for the purpose of providing pressure resistance and compressive elasticity for the cushion (see at least Col. 1, lines 11-20 of Shirasaki).
Regarding Claim 2: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric comprises a material having a weight per unit area of at least about 250 g/m2 (see the Example 1 discussed in Col. 7, lines 36-52 of Shirasaki which says the mass is 550 g/ m2  ).
Regarding Claim 3: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 2, wherein the knitted fabric comprises a material having a weight per unit area of at least about 400 g/m2 (see the Example 1 discussed in Col. 7, lines 36-52 of Shirasaki which says the mass is 550 g/ m2  ).
Regarding Claim 4: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric comprises a material having a bulk thickness of at least about 2.5 mm (see Col. 7, lines 36-52 of Shirasaki which describes a material with a thickness of 3mm.)
Regarding Claim 5: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 4, but does not disclose wherein the knitted fabric comprises a material having a bulk thickness of at least about 5.0 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the thickness of Shirasaki’s fabric to 5mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 6: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the fabric exhibits stretchiness in at least two directions perpendicular to one another (via the knitted fabric being formed of knitted layers therefore enabling stretch in two directions). 18
Regarding Claim 7: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric consists essentially of materials exhibiting stretchiness in at least two directions perpendicular to one another (via the knitted fabric being formed of knitted layers therefore enabling stretch in two directions).
Regarding Claim 9: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric is in direct contact with the cushioning element (see Fig. 2 of Pearce). 
Regarding Claim 12: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric is integrated into a removable cover surrounding the cushioning element (see the combination of Pearce and Shirasaki as discussed in the rejection of claim 1). 
Pearce does not explicitly disclose a removable cover. However, one having ordinary skill in the art at the time the invention was filed would find it obvious to make the cover of Pearce’s invention removable since it has been held that it if were considered desirable for any reason to obtain access to [the cushion] to which the cover is applied, it would be obvious to make the [cover] removable for that purpose. See MPEP 2144.04 (V)C. 
Regarding Claim 14: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the elastomeric material comprises elastomeric gel (see Col. 16, lines 46-50 of Pearce). 
Regarding Claim 15: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1. Although Pearce does not explicitly disclose wherein a ratio of a weight of the plasticizer to a weight of the elastomeric polymer is from about 0.1 to about 50, Pearce teaches “Varying the amount of plasticizing oil varies the softness and Young's modulus, so that the designer of the cushion of this invention has a wide range of gels from which to select. There are many additives and variations discussed in the patents above which can impart varying characteristics to the gel.” Therefore, optimizing the ratio of the plasticizer to elastomeric polymer would have been obvious to one having ordinary skill in the art at the time the invention was filed for the purpose of varying the characteristics of the cushion.
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding Claim 16: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the elastomeric polymer comprises an A-B-A triblock copolymer (see Col. 20, lines 27-47 of Pearce). 
Regarding Claim 17: Pearce discloses a19 method of forming a mattress or mattress topper (see Col. 8, lines 34-40 of Pearce which teaches “the invented cushion may be used with many types of products, including…mattresses”),…comprising:…defining a fitted cover (optional cover 1707 of Pearce) for a cushioning element comprising an elastomeric material forming the intersecting buckling walls; the buckling walls define a plurality of hollow columns; and the elastomeric material comprises an elastomeric polymer and a plasticizer (see Col. 20, lines 27-58 which discuss the elastomeric material and Col. 21, lines 36-60 of Pearce which discuss the plasticizer used) from the fabric, and securing the fitted cover in place over the cushioning element (see at least Figure 17 of Pearce showing a cover over the cushion element, Col. 13, lines 59-60 of Pearce which discloses “the cushioning element is within an optional cover 1707”). It is noted that although Pearce does not disclose the exact step of securing the fitted cover in place over the cushioning element, this step would inherently have to be completed if a cover was used as shown in Fig. 17 and described in Col. 13 of Pearce. Finally, Pearce provides no indication that the cover would be bonded to the cushioning element (see Col. 8, lines 42-61 of Pearce which discusses the cover and also in Col. 18, line 56-Col. 19, line 4 Pearce states “Another difference between prior art thermoplastic honeycomb cushions and the cushion of this invention is that the configuration of the invented cushion is not limited to honeycomb columns, but can take advantage of the varying properties offered by columns of virtually any cross sectional shape. The prior art thermoplastic honeycomb cushions are so laterally unstable that at least one face sheet must be bonded across the open cells.  This restricts the air circulation, which is only somewhat restored if small perforations are made in the face sheet or cells.  While face sheets and perforations are an option on the cushions of this invention, the alternative cross sectional shapes of the columns (e.g., squares or triangles) make face sheets unnecessary due to increased lateral stability and thus perforations are unnecessary since both ends of the column are open to the atmosphere.”). Pearce also makes obvious that the cover is secured in place over the cushioning element in a manner that enables the cover to freely move laterally with respect to surfaces of the cushioning element (see at least Figure 17 of Pearce showing a cover over the cushion element, and Col. 8, lines 42-49 of Pearce which states “The preferred cover is…preferably stretchable and elastic”). Since Pearce teaches that the cover is stretchable and elastic, the Examiner considers the cover to be capable of lateral movement with respect to surfaces of the cushion since it would be possible to pull or stretch the fabric to move it laterally relative to the surfaces of the cushion.
Pearce does not disclose knitting a fabric to form a first stretchable layer and a second stretchable layer, and a fill material defining a unitary fabric including thinner sections where the first layer of stretchable material and the second stretchable material are knitted together and thicker sections between adjacent thinner sections, knitting of the thinner sections encapsulating the layer of stretchable fill material in the thicket sections, each thinner section comprising a location where a first thread of the first stretchable layer extends to the second stretchable layer to form at least a portion of the second stretchable layer and a where a second thread of the second stretchable layer extends to the first stretchable layer to form at least a portion of the first stretchable layer.
However, Shirasaki teaches a knitted fabric for use in cushion products (see at least Col. 1, lines 7-11 of Shirasaki which teaches warp knit fabric used as cushion material having pressure resistance and compressive elasticity) comprising: a first layer of stretchable material (Front surface ground knit construction F as shown in at least Fig. 11 of Shirasaki); a second layer of stretchable material (back-surface ground knit construction B); and a stretchable fill material (via connection yarn A3 of Shirasaki forming a second layer of stretchable material) between the first layer of stretchable material and the second layer of stretchable material (see at least Figs. 1-3 of Shirasaki); wherein the first layer of stretchable material and the second layer of stretchable material are knitted together at laterally spaced apart locations to provide a unitary fabric (see Col. 7, lines 40-51 of Shirasaki which discusses the formation of open section 6 by using insertion yarns), with thinner sections of the unitary fabric located at the laterally spaced apart locations and thicker sections located between adjacent thinner sections (see at least Fig. 1 of Shirasaki), knitting of the thinner sections encapsulating the stretchable fill material in the thicker sections (see at least Fig. 1 of Shirasaki), each thinner section comprising a location where a first thread of the first layer extends to the second layer to form at least a portion of the second layer and a where a second thread of the second layer extends to the first layer to form at least a portion of the first layer (see Col. 7, lines 40-51 of Shirasaki which discusses the formation of open section 6 by using insertion yarns).
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize the material of Shirasaki in the invention of Pearce for the purpose of providing pressure resistance and compressive elasticity for the cushion (see at least Col. 1, lines 11-20 of Shirasaki).
Regarding Claim 19: Pearce in view of Shirasaki make obvious the method of claim 17, wherein securing the fitted cover in place over the cushioning element comprises securing a fitted cover in place with the fabric comprising a material exhibiting stretchiness in at least two directions perpendicular to one another (via the knitted fabric being formed of knitted layers therefore enabling stretch in two directions).
Regarding Claim 20: Pearce in view of Shirasaki make obvious the method of claim 17, wherein securing the fitted cover in place over the cushioning element comprises positioning the fitted cover such that the fabric entirely covers a top surface of the cushioning element and at least partially covers a side surface of the cushioning element (see at least Fig. 2 of Pearce).
Regarding Claim 21: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, wherein the knitted fabric stretches in at least two perpendicular directions in a plane of a surface of the knitted fabric (via the knitted fabric being formed of knitted layers therefore enabling stretch in two directions).
Regarding Claim 22: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 21. Shirasaki does not explicitly disclose wherein the knitted fabric stretches in a third direction perpendicular to the plane of the surface of the knitted fabric. However, since the inner and outer fabric layers of Shirasaki are knitted, pulling the inner layer away from the outer layer would obviously result in some degree of stretch (see at least Col. 1, lines 11-20 of Shirasaki which discusses compressive elasticity for the cushion).
Regarding Claim 24: Pearce in view of Shirasaki make obvious the method of claim 19. Shirasaki does not explicitly disclose wherein securing the fitted cover in place comprises securing a fitted cover in place with the fabric comprising a material exhibiting stretchiness in a third direction perpendicular to the plane of the surface of the knitted fabric. However, since the inner and outer fabric layers of Shirasaki are knitted, pulling the inner layer away from the outer layer would obviously result in some degree of stretch (see at least Col. 1, lines 11-20 of Shirasaki which discusses compressive elasticity for the cushion).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 5,749,111) in view of Shirasaki et al. (US 7,213,421), hereinafter referred to as Shirasaki further in view of Link et al. (US 2007/0283493), hereinafter referred to as Link.
Regarding Claim 8: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1, but do not explicitly disclose wherein the knitted fabric comprises at least about 3% elastomeric fiber by weight. However, Link teaches a fabric comprising between 1 and 70% elastic material (see at least paragraph [0037] of Link). Shirasaki teaches in Col. 6, lines 24-27 that “As the types of yarns for the insertion yarns, a multifilament yarn of composite textile of polyester or the like, a monofilament yarn, and a finished yarn and a spun yarn thereof may be used.” One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize elastomeric fibers in the textile of Shirasaki as applied to Pearce for the predictable results of assisting in the fit of the cover. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 5,749,111) in view of Shirasaki et al. (US 7,213,421), hereinafter referred to as Shirasaki further in view of Wildeman (US 2012/0102657, hereinafter Wildeman ‘657).
Regarding Claim 11: Pearce in view of Shirasaki make obvious the mattress or mattress topper of claim 1 but do not explicitly disclose further comprising a flame-retardant fabric between the knitted fabric and the cushioning element.  
However, Wildeman ‘657 teaches a fabric (covering layer 32) positioned overtop of a cushioning element (core 16) and a flame-retardant fabric (flame barrier fabric 30) positioned between the fabric and the cushioning element (see at least Fig. 2) for the purpose of providing protection against fire. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a layer of flame protection by adding a flame-retardant fabric between the knitted fabric and cushioning element of Pearce in view of Shirasaki.
Allowable Subject Matter
Claims 25-28 are allowed. The previous closest prior art of record to Rock et al. does not disclose the specific relationship of the first and second threads as claimed in claim 25. The closest prior art to Shirasaki et al does not disclose detached sections as claimed in claim 25 since Shirasaki teaches the first and second layers being connected through the entire fabric with connecting threads (see at least Fig. 1 of Shirasaki). EP 1647619 to Ono teaches a single continuous knitting process for forming a three-dimensional warp knitted fabric that could be applied to the claims as well but like Shirasaki, there are connecting yarns throughout the entire fabric. It cannot be said that a spacer fabric comprising connecting yarns throughout the entire length of fabric could be considered to have detached sections that have a fill within the detached sections since the connecting yarns create connections between the first and second layers.

Conclusion
Additionally, the Examiner points to US Patent Pub. No. 2013/0043628 to Pearce et al. which teaches “One or more covers or other cushioning materials (e.g., foam, pocketed coil springs, felt, etc.) may be secured to the cushioning element 200 described herein. For example, covers may be secured over or around the cushioning element 200. Covers or other cushioning materials may be secured by sewing, quilting, applying an adhesive, heat welding, or by any other method known in the art, or may remain unsecured (e.g., a zippered cover). Covers or other cushioning materials may provide additional stabilization of the buckling walls 102, 104, 106.” See at least paragraph [0061]). Although this prior art reference has not been utilized in the current rejection the teachings of Shirasaki could similarly be applied to the teachings of the cover of Pearce ‘628 to reject the current set claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.L.B/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673